Opinion issued March 27, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00103-CR
____________

THOMAS MATTHEW NEVEU, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 28,573



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant's motion for
the forensic DNA testing of evidence was denied by the trial court on November 25,
2002.  The deadline for filing notice of appeal was therefore Thursday, December 26,
2002, because the thirtieth day after sentencing fell on Christmas Day, a holiday. 
Tex. R. App. P. 4.1(a), 26.2(a)(1).
	Notice of appeal was filed on January 27, 2003, 32 days after the deadline. 
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).